UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials x Soliciting Material Pursuant to §240.14a-12 THE JONES GROUP INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: As previously announced, on December 19, 2013, The Jones Group Inc. (the “Company”) entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Jasper Parent LLC (“Parent”) and Jasper Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary of Parent, providing for the merger of Merger Sub with and into the Company (the “Merger”), with the Company surviving the Merger as a wholly owned subsidiary of Parent (the “Surviving Corporation”).Parent and Merger Sub are beneficially owned by affiliates of Sycamore Partners, L.P. and Sycamore Partners A, L.P. (collectively, the “Sponsor”). Substantially concurrent with the closing of the Merger, Parent intends to transfer ownership of certain of the Company’s business lines to separate controlled affiliates of the Sponsor.Following completion of such transfers, the Surviving Corporation’s business (the “RemainCo Business”) will be comprised of the Nine West Business and the Jeanswear Business (each as defined in the Merger Agreement, which the Company previously filed as Exhibit 2.1 to the Current Report on Form 8-K on December 23, 2013), together with certain corporate level assets and obligations to be retained by the Surviving Corporation. The Nine West Business and the Jeanswear Business are referred to herein as “Nine West Co.” and “Jeanswear Co.”, respectively. On February 12, 2014, the commitment letter relating to the debt financing for the RemainCo Business was amended to, among other things,increase the senior secured term loan B from $400 million to $470 million and to decrease from $525 million to $455 million the senior unsecured bridge facility available tofund the repurchase of any of the Company's existing senior unsecured notes due 2019 in connection with a change of control offer therefor.See “Pro Forma Capitalization” below for more detail on the RemainCo Business’ capitalization as adjusted for the transactions. In connection with the arrangement of the debt financing for the RemainCo Business, the Sponsorand the Company’s managementprepared certain preliminary financial and other information related to the RemainCo Business, which will be disclosed to prospective lenders on the date hereof and which has been reproduced below. Such preliminary financial and other information does not represent a comprehensive statement of the financial results for the RemainCo Business or for the Company.Such preliminary financial and other information has been derived from the Company’s internal books and records, and the Company’s independent auditors have not completed their audit of such preliminary financial information and, as a result, such information is preliminary and subject to change (and such changes could be material). The estimates are subject to risksand uncertainties, many of which are not within the Company’scontrol. In addition, such results do not purport to indicate the RemainCo Business’ results of operations for any future period beyond the year ended December 31, 2013. The Company does not expect to disclose publicly whether or not this preliminary financial information has changed, or to update such results. Such preliminary financial information may vary from, and may not be directly comparable to, the historical financial information of the RemainCo Business or the Company on a consolidated basis and any such differences may be material.Accordingly, investors and shareholders should not place undue reliance on such financial information. 2 Thiscommunication contains non-GAAP financial measures within the meaning of Regulation G promulgated by the Securities and Exchange Commission (the “SEC”). For purposes of Regulation G, a non-GAAP financial measure is a numerical measure of a company’s performance, financial position, or cash flows that either excludes or includes amounts that are not normally excluded or included in the most directly comparable measure calculated and presented in accordance with generally accepted accounting principles. To supplement the RemainCo Business’ preliminary financial information presented in accordance with GAAP, the Sponsor and the Company’s management disclosed to prospective lenders on the date hereof non-GAAP information regarding the effect on Net Revenues, Operating Income, Gross Profit,Earnings Before Interest, Taxes, Depreciation, and Amortization (“EBITDA”), EBITDA Before Rent Expense (“EBITDAR”), Rent Expense andCapital Expendituresrelated to, among other things: · the impairments recorded as a result of the annual review ofindefinite-lived intangible assets and goodwill; · severance, fixed asset impairment and other charges and credits related to the closure of underperforming retail locations; · the amortization of certain acquired intangible assets from the acquisition of Atwood Italia S.r.l.; · investment consulting fees, legal fees, accounting fees and other items related to the acquisitions and other business development activities; · severance and restricted stock amortization related to executive management changes; and · present value accruals and adjustments for liabilities related to leases on properties currently not in use. These non-GAAP measures were provided by the Sponsor and the Company’s management to enhance the user’s overall understanding of the RemainCo Business’ preliminary financial results. These measures should be considered in addition to results prepared in accordance with GAAP, but are not a substitute for or superior to GAAP results. The non-GAAP measures of Adjusted Net Revenue, Adjusted Gross Profit,Adjusted Operating Income, EBITDA, Adjusted EBITDA, Adjusted EBITDAR, Adjusted Rent Expense andAdjusted Capital Expendituresincluded herein have been reconciled to the equivalent GAAP measure. 3 Pro Forma Capitalization The following table summarizes the RemainCo Business’ capitalization as adjusted for the carveout transactions and proposed financing:(1) $MM PF 2013 (Preliminary and Unaudited) Debt:(2) Guaranteed ABL Revolver ($250MM Capacity) (3) 55 Guaranteed Senior Secured Term Loan B Guaranteed Total Debt(4) Rolled Unsecured Fixed Rate Guaranteed Loan Notes (5) (6) 10 Rolled 2019 Notes Rolled 2034 Notes Total Debt Pro Forma Financials Adjusted Net Revenues Pro Forma Adjusted EBITDA Pro Forma Adjusted EBITDAR Adjusted Capital Expenditures 22 Adjusted Rent Expense 40 Capitalized at 8.0x Pro Forma Credit Ratios Secured Debt / Pro Forma Adj. EBITDA x Guaranteed Debt / Pro Forma Adj. EBITDA x Guaranteed Rent-Adj. Debt / Pro Forma Adj. EBITDAR x Total Debt / Pro Forma Adj. EBITDA x Total Rent-Adj. Debt / Pro Forma Adj. EBITDAR x Pro Forma Adj. EBITDA/ Cash Interest Expense x Pro Forma Adj. EBITDA— Adj. CapEx / Cash Interest Expense x 1) This presentation contains non-GAAP financial measures within the meaning of Regulation G promulgated by the SEC. For purposes of Regulation G, a non-GAAP financial measure is a numerical measure of a company's performance, financial position, or cash flows that either excludes or includes amounts that are not normally excluded or included in the most directly comparable measure calculated and presented in accordance with generally accepted accounting principles. Adjusted Net Revenues, Adjusted Gross Profit, Adjusted Operating Income, Adjusted EBITDA, Pro Forma Adjusted EBITDA, Pro Forma Adjusted EBITDAR, Adjusted Capital Expenditures, and Adjusted Rent Expense, and any ratios derived therefrom, are non-GAAP financial measures that exclude certain items such as asset impairments and restructuring activities in order to estimate the RemainCo Business’ financial results and financial position on a going forward basis. These measures should be considered in addition to results prepared in accordance with GAAP, but are not a substitute for GAAP results. 2) Transaction structure assumes the existing 2019 Notes are not put to the Company in connection with the required change of control offer. If less than $25 million of the 2019 Notes are put, the Company will increase its draw on the ABL Revolver. If more than $25 million of the 2019 Notes are put, the Company plans to use the Senior Unsecured Bridge Facility (or issue senior notes) with a minimum size of $250 million by reducing the draw on the ABL Revolver to zero and then reducing the Term Loan accordingly. If all of the 2019 Notes were to put, the expected capitalization would include a $470 million Term Loan and $455 million Senior Unsecured Bridge Facility (or senior notes) with no draw on the ABL Revolver and $260 million of Rollover Debt. 3) ABL Revolver may also be drawn for seasonal working capital needs unrelated to funding the transaction. 4) Guaranteed debt includes newly-issued debt supported by upstream guaranties and where appropriate for rent-adjusted leverage metrics, Adjusted Rent Expense capitalized at 8x. 5) £6.2MM of TJG 2016 Unsecured Fixed Rate Guaranteed Loan Notes converted at USD/GBP exchange rate of 1.64 as of February 7, 2014. 6) TJG 2016 Unsecured Fixed Rate Guaranteed Loan Notes to be supported by a letter of credit issued under the new ABL, and are not included in the Guaranteed Debt calculation. 4 RemainCo BusinessSummary Financial Highlights(1) Preliminary Income Statement and Cash Flow Items $MM (Preliminary and Unaudited) Selected Income Statement Items Adjusted Net Revenues Adjusted Gross Profit % Margin % % % Adjusted EBITDA % Margin % % % Pro Forma Adjusted EBITDA % Margin % Cash Flow Summary Adjusted EBITDA Adjusted Capital Expenditures ) ) ) Free Cash Flow (Adj. EBITDA – Adj. CapEx) Free Cash Flow Conversion 89
